Citation Nr: 0620134	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  99-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of sexual drive.

2.  Entitlement to service connection for hair loss on a 
direct basis and also as a chronic disability due to 
undiagnosed illness, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder due to undiagnosed illness, 
pursuant to 38 U.S.C. § 1117.

4. Entitlement to service connection for prostatitis on a 
direct basis and also as a chronic prostatic disability due 
to undiagnosed illness, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served honorably on three separate periods of 
active duty, the first being from August 1970 to April 1974 
with the United States Air Force; the second being from 
February 1976 to February 1980 with the United States Army; 
and the last being from January 1991 to November 1991 with 
the United States Air Force Reserve in support of Operations 
Desert Shield/Desert Storm, during which he served in 
Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a disability 
manifested by loss of sexual drive, hair loss on a direct 
basis and also as a chronic disability due to undiagnosed 
illness, a chronic gastrointestinal disorder due to 
undiagnosed illness, prostatitis on a direct basis, and a 
chronic prostatic disability due to undiagnosed illness.  
During the course of the appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in November 2000 and in December 2003.  
Thereafter, the RO continued its denials of the 
aforementioned claims in a February 2006 decision.  The case 
was returned to the Board and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  A chronic disability manifested by loss of sexual drive 
did not have its onset during active duty and is not 
secondary to a service-connected disability.

2.  The veteran's hair loss is associated with a diagnosis of 
anterolateral leg alopecia, which did not have its onset 
during active duty.

3.  The veteran does not presently have a chronic 
gastrointestinal disorder, nor does he presently have an 
undiagnosed illness manifested by disabling intestinal 
symptoms.

4.  Prostatitis did not have its onset in active military 
duty, and is not otherwise a manifestation of an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by loss of sexual drive 
was not incurred in active service and is not proximately due 
to, or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).  

2.  The veteran's hair loss of his lower extremities was not 
incurred in active service and is not otherwise associated 
with an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  A chronic gastrointestinal disorder due to undiagnosed 
illness was not incurred in active service.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317 (2005).

4.  Prostatitis was not incurred in active service and is not 
a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in May 2002 and May 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims pursuant to the two remands during 
course of this appeal.  His service medical records, all 
relevant VA and private treatment records, and medical nexus 
opinions addressing the issues on appeal have also been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because the claim 
is being denied with respect to all issues on appeal, any 
other notice requirements beyond those cited for service 
connection claims, are not applicable.   Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) neuro-
psychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  38 
U.S.C.A. §§ 1113, 1117, 1118 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.317 (2005).

Entitlement to service connection for a disability 
manifested by loss of sexual drive (libido).

The veteran's service medical records for all three of his 
periods of active duty show that his genitourinary system was 
normal notwithstanding treatment for gonorrhea in 1972 and 
treatment on several occasions for non-specific urethritis.  
The veteran's medical history also includes circumcision, a 
vasectomy in 1980, and left varicocele, as well as treatment 
for blackheads, rashes, and topical skin complaints affecting 
his penis.  However, no complaints or diagnoses pertaining to 
loss of sexual drive, impotence, or erectile dysfunction are 
shown in the service medical records for all three of his 
periods of active duty.

Post-service VA medical records, including the report of a 
genitourinary examination conducted in March 2001, show that 
the veteran complained of experiencing loss of libido and 
sexual drive.  This problem, however, was later resolved.  A 
VA physician's medical report dated in December 2005 shows 
that the loss of sexual drive was associated with a diagnosis 
of hypogonadotrophic hypogonadism with low testosterone and 
also with side effects of Citalopram, a psychotropic 
medication prescribed for a non-service-connected psychiatric 
disorder.  The physician stated that the loss of sexual drive 
was not associated with the veteran's history of prostate 
inflammation or prostatitis.  The veteran's loss of sexual 
drive was resolved through use of a testosterone gel patch to 
restore normal testosterone levels and discontinuation of 
Citalopram.  

The Board finds that the objective medical evidence does not 
support an allowance of service connection for a disability 
manifested by loss of sexual drive as no such problems are 
shown to have manifested during any of the veteran's three 
periods of active service and the loss of sexual drive itself 
is shown to be a condition that is primarily the result of 
hypogonadotrophic hypogonadism, which has not been associated 
with any of the veteran's service-connected disabilities.  In 
any case, the veteran's loss of libido has been resolved 
through use of testosterone gel to counteract the symptoms of 
hypogonadotrophic hypogonadism and through selective 
discontinuation of Citalopram to treat his non-service-
connected psychiatric disability.  Therefore, in view of the 
foregoing discussion, the veteran's claim of entitlement to 
VA compensation for loss of sexual drive must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this specific claim, 
the benefit-of-the-doubt doctrine does not apply to it.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for hair loss on a direct basis and also 
as a chronic disability due to undiagnosed illness, pursuant 
to 38 U.S.C. § 1117.

The veteran's service medical records for all three of his 
periods of active service contain no mention of hair loss.  
Post-service medical records show that on VA examination in 
April 2001, the veteran was noted to have hair loss on both 
calves.  On VA medical examination in August 2004, the 
veteran had symmetrical hair growth on his lower extremities 
with a relative lack of hair around the anterolateral aspects 
of his legs, extending from his ankles (where the lack of 
hair growth took a circumferential pattern, bilaterally) to a 
level roughly two-thirds of the way up the length of his 
calves (where the lack of hair growth took on a lateral 
pattern, bilaterally).  There was minimal evidence of male 
pattern hair loss on his scalp and no other areas of alopecia 
on his trunk and extremities.  The veteran contends that his 
hair loss of his lower extremities was the result of having 
to wear combat boots in desert climes during service in 
Southwest Asia, or is otherwise associated with undiagnosed 
illness.  The VA examiner presented the following opinion 
regarding the hair loss noted on the veteran's lower 
extremities:

"(These) findings . . . are most suggestive of a 
common form of hair loss in men referred to an 
anterolateral leg alopecia.  This pattern of leg 
alopecia is seen in men typically in the 30's and 
progresses with age.  It has no definite 
relationship to androgenetic alopecia.  The 
symmetrical nature of the hair loss and the lack 
of patches of alopecia elsewhere argue against 
alopecia areata.  While arterial insufficiency 
(diabetes mellitus, peripheral vascular disease) 
can result in lower extremity hair loss, there is 
no evidence that arterial insufficiency is 
responsible for the pattern of hair loss in this 
patient (the patient has normal hair growth on the 
toes with good pedal pulses and brisk distal 
capillary refill).  While the patient has a 
history suggestive of venous insufficiency with 
lower extremity edema, venous insufficiency is not 
typically associated with hair loss.  The presence 
of dry skin or rash of the lower legs while 
wearing boots in a warm climate is not unusual 
and, while temporarily it coincides with the onset 
of the patient's appreciated hair loss, this is 
most likely coincidental.  The lack of hair 
regrowth after cessation of wearing boots argues 
against a frictional component to this hair 
loss."

The veteran's claim for service connection for hair loss on a 
direct basis and as due to undiagnosed illness is denied, 
based on the Board's review of the objective medical 
evidence.  The hair loss noted on his lower extremities is 
shown by the VA physician's examination report of August 2004 
to be the associated with anterolateral leg alopecia and not 
to an undiagnosed illness.  The medical opinion also shows 
that it is not the result of any chafing from wearing boots 
in a desert environment.  Although the veteran contends that 
this hair loss condition had its onset during service in 
Southwest Asia, the Board finds no objective medical records 
in his service medical records that corroborate this 
historical account.  Therefore, the appeal must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this specific issue on 
appeal, the benefit-of-the-doubt doctrine does not apply to 
it.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for a chronic gastrointestinal disorder 
due to 
undiagnosed illness, pursuant to 38 U.S.C. § 1117.

The veteran's service medical records from all three periods 
of active duty show that he was treated for gastroenteritis 
in February 1972, but was otherwise noted to have normal 
findings on all examinations of his gastrointestinal system 
that were conducted during these separate periods of military 
service.  Post-service medical records show that on VA 
examination in February 1994, the veteran reported 
experiencing frequent dyspepsia but he had normal bowel 
sounds on clinical examination.  On VA examination in April 
2001, the veteran complained of gas and nausea, but denied 
having abdominal pain, loss of appetite, abnormal loss of 
weight, diarrhea or constipation.  He also complained of 
experiencing occasional esophageal reflux symptoms, in which 
acidic stomach fluids would come up out of his esophagus at 
night and awake him from sleep.  The diagnosis was 
gastroesophageal reflux and no diagnosis of irritable bowel 
syndrome.

On VA examination in July 2004, the veteran complained of 
having symptoms of bowel movements that were loose in 
consistency and excess flatus, which he attributed to 
irritable bowel syndrome.  Other than these symptoms, the 
veteran reported that he had regular bowel movements each 
morning which were not accompanied by any abdominal pain.  He 
stated that he ate a high-fiber diet and only rarely 
experienced constipation.  The examiner stated that these 
symptoms did not meet the criteria for irritable bowel 
syndrome.

The veteran's claim of entitlement to service connection for 
a chronic gastrointestinal disorder due to undiagnosed 
illness is not supported by the objective medical evidence.  
The gastrointestinal reflux noted on examination in April 
2001 was not shown to have had its onset in active service or 
was otherwise associated with an undiagnosed illness.  The 
veteran's account of having excess flatus and bowel movements 
that were loose in consistency are not objectively shown by 
the medical evidence to be manifestations of an undiagnosed 
illness or even to be abnormal symptoms in their own right.  
The veteran's dietary habits are evidently healthy, as 
reflected by his admission of a high-fiber diet with regular 
morning bowel movements, and he does not otherwise have any 
clinical symptoms indicative of a chronic intestinal 
disorder.  He does not experience chronic abdominal pain, 
chronic diarrhea or constipation, anemia, blood in his 
stools, or abnormal weight loss.  Therefore, in view of the 
foregoing discussion, the veteran's claim of entitlement to 
service connection for a chronic gastrointestinal disorder 
due to undiagnosed illness must be denied.   Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this specific issue on appeal, the 
benefit-of-the-doubt doctrine does not apply to it.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for prostatitis on a direct basis and also 
as a chronic prostatic disability due to undiagnosed illness, 
pursuant to 38 U.S.C. § 1117.

The veteran's service medical records for his three periods 
of active duty show that he was found to be normal on all 
examinations of his genitourinary system during each of these 
periods of military service.  These examinations included 
digital rectal examinations of his prostate that were 
conducted in March 1978 and December 1979.  Post-service 
military reserve examination reports show that the veteran, 
as a civilian employee of a United States Air Force base, had 
a normal prostate examination in January 1981.  No 
abnormalities of his prostate were noted during his three 
periods of active service.  On military reservist quadrennial 
examination in December 1992, the veteran was first diagnosed 
with benign prostatic hypertrophy.  However, on VA 
examination in February 1994, his prostate was normal on 
clinical evaluation.  Private medical treatment reports show 
that between October 1996 and January 1997, the veteran was 
treated with medication for a diagnosis of chronic 
prostatitis and benign prostatic hypertrophy.  However, the 
report of a VA genitourinary examination in March 2001 shows 
that his prostate was smooth, nontender, and not 
significantly enlarged.  The diagnosis was prostatitis by 
history, which did not appear from the medical history to be 
a recurrent or persistent condition and which did not appear 
to be associated with any bacterial etiology as indicated by 
clear urinalysis and urine cultures dating back to 1999.  The 
report of a VA general medical examination in July 2004 notes 
that the veteran had been treated for prostatitis in the 
past, but that no active prostate symptoms were present on 
examination and there were no recent records indicating 
current treatment for prostate complaints.

Based on the aforementioned objective medical evidence, the 
Board finds no basis to allow the veteran's claim for VA 
compensation for chronic prostatitis on either a direct basis 
or as due to undiagnosed illness.  The veteran's service 
medical records do not show onset of a chronic disability 
affecting his prostate for any of his three separate periods 
of active duty.  During those occasions when the veteran was 
treated for prostate complaints, the evidence does not 
indicate that these represented a chronic disabling condition 
or were otherwise related to the veteran's periods of active 
duty, much less to an undiagnosed illness.  Therefore, this 
claim must be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of this 
specific issue on appeal, the benefit-of-the-doubt doctrine 
does not apply to it.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

To the extent that the veteran asserts that there exists a 
nexus between any and all of his claimed disabilities and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for a disability manifested by loss of 
sexual drive is denied.

Service connection for hair loss on a direct basis and also 
as a chronic disability due to undiagnosed illness, pursuant 
to 38 U.S.C. § 1117, is denied.

Service connection for a chronic gastrointestinal disorder 
due to undiagnosed illness, pursuant to 38 U.S.C. § 1117, is 
denied.

Service connection for prostatitis on a direct basis and also 
as a chronic prostatic disability due to undiagnosed illness, 
pursuant to 38 U.S.C. § 1117, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


